DETAILED CORRESPONDENCE
This Office action is in response to the election filed September 1, 2021.
Applicant's election with traverse of Group I, claims 13-16, 18-20 and 25-27 in the reply filed on September 1, 2021 is acknowledged.  The traversal is on the ground(s) that the search and examination of the entire application would not place a serious burden on the examiner.  This is not found persuasive because the claimed composition can be used in process that are different and require consideration in different symbols related to injection molding and other non-semiconductor arts.
The requirement is still deemed proper and is therefore made FINAL.
Claims 21-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on September 1, 2021.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 13-16, 18-20 and 25-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,606,173. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed invention to the current composition recite each of the components as claimed in 10,606,173 where the fourth component to the compound generating acid or base when exposed .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 13-16, 18-20 and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of HUANG et al (2015/0031808) and WU et al (2015/0293449).
The claimed invention recites the following:

    PNG
    media_image1.png
    204
    564
    media_image1.png
    Greyscale


paragraph [0061] – [0076]), an alkali-soluble resin having carboxyl side groups and alkoxysilyl side groups as seen in paragraph [0077] -[0102].  
WU et al report a photosensitive composition comprising the use of a thermal acid generator formulated with a quinone diazide ester and a polysiloxane, see Table 2 on page 13.    The thermal acid generator upon heating creates a protective layer as described in paragraph [0206] on page 14:

    PNG
    media_image2.png
    395
    457
    media_image2.png
    Greyscale

The process of forming a pattern is also disclosed in paragraphs [0206], wherein the photosensitive polysiloxane composition is coated, heated, exposed, developed and then rinsed with water and post-baked to give a patterned protective layer.

It would have been prima facie obvious to one of ordinary skill in the art of photosensitive composition to add a known component of a thermal acid generators from WU et al into the composition of HUANG et al and have a polysiloxane with a molecular weight of 800-15000 with the expectation of same or similar results for the polysiloxane composition which include good transparency, good surface flatness and good tapered angle of a pattern which can be cured at a low temperature.
Likewise, it would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to add an alkali-soluble resin of HUANG et al into Examples of WU et al with the reasonable expectation of having a composition which suitable for semiconductor devices such as TFT reasonably expecting same or similar results for a composition which can be cured a low temperature while also providing a patterned protective layer. 
Comparative Example 2 has been carefully considered, however the example is unclear as to demonstrating unexpected results as the resolution of “D” in Comparative Example 2 could mean that the composition IS capable of forming line-and-spaces of less than 10 um.
In addition, the art of WU et al has not been compared wherein there is a second thermal base generating compound present, while lacking an alkali-soluble resin comprising a carboxyl group and an alkoxysilyl polymerization unit.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S CHU whose telephone number is (571)272-1329. The examiner can normally be reached on IFP-Flex.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith, can be reached at telephone number 571-272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

						/John S Chu/                                                                                    Primary Examiner, Art Unit 1737                                                                                                                    
J.Chu
September 11, 2021